NO. 07-02-0156-CR



IN THE COURT OF APPEALS



FOR THE SEVENTH DISTRICT OF TEXAS



AT AMARILLO



PANEL E



FEBRUARY 25, 2003



______________________________





ERIC DARNELL BOULDWIN, APPELLANT



V.



THE STATE OF TEXAS, APPELLEE





_________________________________



FROM THE 230
TH
 DISTRICT COURT OF HARRIS COUNTY;



NO. 873010; HONORABLE BELINDA HILL, JUDGE



_______________________________



Before QUINN and REAVIS, JJ., and BOYD, S.J.
(footnote: -6) 

On April 19, 2001, upon his plea of guilty, appellant Eric Darnell Bouldwin was adjudged guilty of the offense of possession of a controlled substance weighing more than four grams but less than 200 grams.  In accordance with a plea bargain, he was placed on probation (community supervision) for a period of three years.  On February 19, 2002, after hearing, appellant’s probation was revoked and he was ordered to serve a three year sentence in the Institutional Division of the Department of Criminal Justice and in addition was ordered to pay a fine of $500. Appellant gave timely notice of appeal from the conviction.

On January 31, 2003, we received appellant’s motion to withdraw his notice of appeal and to dismiss the appeal.  His attorney joined in the motion.  Because appellant’s motion meets all the requirements of Texas Rule of Appellate Procedure 42.2(a), and because this court has not delivered its decision prior to receiving appellant’s motion, the motion must be, and is hereby, granted.

Having dismissed the appeal at appellant’s request, no motions for rehearing will be entertained and our mandate will issue forthwith.



John T. Boyd

Senior Justice



Do not publish.

FOOTNOTES
-6:John T. Boyd, Chief Justice (Ret.), Seventh Court of Appeals, sitting by assignment.  Tex. Gov’t Code Ann. §75.002(a)(1) (Vernon Supp. 2003).